Citation Nr: 1139378	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in December 2009 at the Honolulu RO.  The appellant testified at that time and the hearing transcript is of record.  The Board also notes that the appellant requested a Travel Board hearing in connection with the current claim as well.  The Travel Board hearing was subsequently scheduled and held in May 2011.  The appellant testified at that time and the hearing transcript is of record.

At the May 2011 hearing, the Veteran submitted additional medical and lay evidence directly to the Board and subsequent to the hearing, additional medical evidence has been received by the Board.  The Veteran has submitted a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for a back disorder.  The Veteran did not perfect an appeal with respect to the January 2007 rating decision. 

2.  Evidence received since the January 2007 rating decision raises a reasonable possibility of substantiating the claim for service connection for a back disorder. 

3.  The preponderance of the evidence is against finding that the Veteran has a current back disorder that is etiologically related to a disease, injury, or event in service.

4.  In March 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007, was requested.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's application to reopen a claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the January 2007 rating decision is new and material with respect to the claim for entitlement to service connection for a back disorder, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  A back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the appellant in August 2008 fully addressed all notice elements and was sent prior to the initial March 2009 AOJ decision in the matters of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder and entitlement to service connection for a back disorder.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The notice letter also provided the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  In addition, the letter provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Consequently, the Board finds that adequate notice has been provided.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Dr. R.H., a chiropractor; Tripler Army Medical Center; Elam Sports O'Ahu; and Kaiser Permanente, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded relevant VA medical examinations in August 2008, March 2009, and March 2010.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen

The Veteran was previously denied entitlement to service connection for a back disorder by an RO rating decision dated in January 2007.  This rating decision indicated that the basis for the RO's denial was that new and material evidence had not been received providing any objective medical evidence showing that the Veteran's back disorder occurred in or was attributable to his military service.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records dated through November 2005, treatment notes from Tripler Army Medical Center dated through July 2005, and records of treatment by Dr. R.H., a chiropractor.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the January 2007 RO rating decision became final because the Veteran did not file a timely appeal. 

The claim of entitlement to service connection for a back disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2008.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

As noted above, the Veteran filed his current request to reopen this claim in April 2008.  The RO again denied his request by a rating decision dated in March 2009 on the basis of a lack of new and material evidence indicating that the current condition was incurred in or aggravated by service.  Following the RO's denial in January 2007, additional evidence was associated with the claims file, including the report of a VA medical examination dated in August 2008.  The examination report indicates that after examination the Veteran was diagnosed, in relevant part, with lumbar spine degenerative disk disease and herniated nucleus pulposus.  The examiner noted that "[a]ll of these have been determined to be service-connected." 

The Board finds that this evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  

In regard to whether the evidence is material, the Board notes that in order to warrant service connection for a back disability the Veteran would have to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The report of the VA medical examination is material because, presuming the credibility of the evidence, it indicates that the Veteran's back disorder has been found to be related to the Veteran's active service, the unestablished fact necessary to substantiate the claim as indicated in the January 2007 RO denial.

In light of the above, the Board finds that the evidence received in conjunction with the Veteran's request to reopen his previously disallowed claim is both new and material and, therefore, the request to reopen the previously denied claim of entitlement to service connection for a back disorder is granted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Preliminarily, the Board finds that adjudication of the reopened claim on a de novo basis is appropriate at this juncture.  The case at hand is similar to Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In Hickson, the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  That notwithstanding, the Court in Hickson concluded that the RO had already "de facto" reopened the claim, and thus the Board was considering an issue already decided below.  Here, a review of the appealed March 2009 rating decision reflects that the RO initially considered this claim.  Thus, the Board's proceeding with this case, without a remand to the RO, will not prejudice the Veteran.

The Veteran seeks entitlement to service connection for a back disorder.  The Veteran contends that he developed a back disorder in service and that he has had continuous problems with his back ever since separation from service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The service treatment records do not reveal any diagnosis or treatment for any back disorder.  In Reports of Medical History, dated in November 1983 and January 1984, the Veteran indicated that he had recurrent left sacroiliac joint pains, on and off for the past four and one half years, and that he had recurrent back pain.  However, it was noted that there were no complications associated with the complaints and that they did not interfere with jogging three to five miles a day.  Reports of Medical Examination, dated in October 1983 and January 1984, indicate that the Veteran had a full range of back motion without pain or spasm.

In June 1987 the Veteran complained of back pain spreading to the right leg for one year.  After X-ray examination in July 1987 the Veteran was found to have abnormalities of the superior aspects of the sacroiliac joints bilaterally, greater on the left than on the right and asymmetric sacroiliac join disease suggesting possibly psoriatic arthritis or Reiters etiology such as trauma or infection.  It was noted that other causes of sacroiliac joint disease would include ankylosis and spondyllitis.

In an August 1987 treatment note the Veteran was noted to have sciatica secondary to sacroiliac joint narrowing.

In October 1987, Dr. R.H., a chiropractor, diagnosed the Veteran with chronic sprain/strain of the lumbo-sacral spine, probable L5/S1 disk derangement with associated neurological deficiencies, and probable old fracture of the L1 transverse process, healed.  However, Dr. R.H. did not provide any opinion regarding the etiology of the Veteran's back diagnoses.

In December 1987 the Veteran was noted to have had a normal electrodiagnostic examination of the right lower extremity.  He had no electromyography (EMG) evidence of radiculopathy.

In a treatment note, dated in February 1988, the Veteran reported a history of sciatica since 1984 and indicated that it was getting worse.  In a private treatment note, dated in February 1988, the Veteran indicated that he had low back pain and left leg pain and that the condition had subsided until recently when he developed right leg pain after playing with his son.  The Veteran was noted to have suspected right L5 or S1 radiculopathy secondary to degenerative disk disease at L4-5 or L5-S1 and history consistent with an element of spinal stenosis and that the Veteran could possibly have a very large bulging disk at L4-5 with the majority of the protrusion toward the right side causing his radicular signs.  In February 1988 the Veteran underwent a partial laminectomy and diskectomy with excision of herniated nucleus pulposus, L5-S1 on the right.

A magnetic resonance imaging (MRI) scan of the lumbar spine, dated in March 2003, revealed moderate to severe canal stenosis and left lateral recess stenosis, mainly due to a inferiorly migrated left paracentral disk extrusion at L4-5, mild canal stenosis from a broad based bulge at L3-4, degenerative disk changes at L5-S1, disk height reduction with moderate left bony foraminal stenosis at L5-S1, and disk height reduction and endplate edema present at L4-5 contributing to mild to moderate bilateral bony foraminal narrowing.

In June 2003 the Veteran was noted to have low back pain with radicular symptoms.  In July 2003 the Veteran was noted to have lumbar disk displacement.

A computed tomography (CT) scan of the back was performed in September 2006 and the Veteran was diagnosed with multilevel degenerative disk disease.

From October 2006 to February 2007 the Veteran was diagnosed and treated for herniated intervertebral disk and lumbar disk degeneration L4-L5.  

In November 2006 the Veteran was noted to complain of low back pain and intermittent radicular symptoms.  The Veteran was provided a provisional diagnosis of herniated intervertebral disk lumbar.  In November 2006 the Veteran was diagnosed with degenerative disk disease L5 to S1 status post laminectomy/diskectomy in February 1988.  November 2006 treatment note indicates that the Veteran's symptoms in service of right leg and hip pain "may well have been compatible with a lumbar radiculopathy at that time."  In addition, notes that a "[r]eview of the [service treatment records] confirms patient had positive review of systems compatible with low back pain and possible radiculopathy."

In a January 2007 initial evaluation for physical therapy the Veteran was diagnosed with degenerative disk disease of the lumbar spine, herniated nucleus pulposus L4-5, and L5 radiculopathy.  The Veteran reported that his symptoms started in 1992 to 1993 but became worse in October 2006 when he was repairing his wall.  In April 2007 noted to be diagnosed with lumbar disk degeneration L4-L5.

The post service treatment records reveal consistent treatment for sacroiliac joint disorder, sacroilitis, lumbar spine disorder, and sciatic disorder.  However, the post service treatment notes do not provide any indication regarding the etiology of the Veteran's back disorder.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in August 2008.  The Veteran's service treatment records were noted to reveal right hip pain while the Veteran was in service.  The examiner noted that the Veteran showed medical records and indicated that he was service-connected for his back.  The examiner noted that Veteran's radicular symptoms into the right lower extremity with the back pain became increasingly worse in 1983 and then in February 1988 at Tripler Army Medical Center he was diagnosed with a herniated disk and right radiculopathy.  The Veteran was noted to have undergone a partial laminectomy, diskectomy at L5-S1.  After review of the medical records and examination of the Veteran, the examiner diagnosed the Veteran with lumbar spine degenerative disk disease and herniated nucleus pulposus since 2003 with radicular symptoms after his L5-S1 laminectomy for right radicular symptoms in 1988.  The examiner stated that "[a]ll these have been determined to be service-connected."

In treatment notes, dated in September 2008 and October 2008, the Veteran complained of monoarticular joint pain in the back.

In March 2009 a VA examiner rendered a medical opinion regarding the relationship between the Veteran's lumbar spine degenerative disk disease and herniated nucleus pulposis and the Veteran's increased bony density of the sacroiliac joint shown in service on X-rays, based upon a review of the claims file.  The examiner noted that the Veteran complained of left sacroiliac joint pain in a Report of Medical History dated in November 1983 and that Reports of Medical Examinations, dated in October 1983 and January 1984, revealed that the back was normal.  The examiner continued to discuss the Veteran's post service treatment for his back disorder.  Based upon the lack of complaints of low back pain but with complaints of left sacroiliac pain, normal back examinations, and normal EMG while in military service, the examiner could not ascertain any connection of the Veteran's back condition with his sacroiliac condition.  The examiner noted that it is possible that the Veteran might have had sciatica causing his left sacroiliac pain but the examiner indicated that he would have expected the EMG to show some abnormality.  The examiner rendered the opinion that the Veteran's lumbar spine herniated nucleus pulposis and degenerative disk disease were not caused by or a result of his sacroiliac joint condition.

At a hearing before a DRO in December 2009 the Veteran reported that he started having cramping in 1979 that became really bad around 1981 or 1982.  He indicated that he was initially treated at the Schofield Barracks and that they could not determine the problem.  He reported that after service he was diagnosed with a herniated disk after a CT scan.  He stated that he had continual symptoms since their initial onset.

In March 2010 the Veteran was afforded a VA C&P spine examination.  After review and discussion of the service treatment records and the post service treatment records as well as a thorough physical examination, the Veteran was diagnosed with multilevel degenerative disk disease.  The worst affected level was noted to be the L4-L5 where the patient appeared to be status post hemilaminectomy on the left with partial discectomy of a prior large left paracentral disk protrusion to correlate with findings on a previous MRI of the lumbar spine performed in March 2003.  The examiner reported that there was no diagnosis of lumbar disk degeneration and herniated disk (L4-5) found in the service treatment records and that sacroiliac pain is not in the same location as disk pain.  As such, the examiner rendered the opinion that the Veteran's lumbar disk degeneration and herniated disk (L4-5) is less likely as not (less than 50/50 probability) caused by a or a result of recurrent left sacroiliac joint pain in service.  The rationale provided was that although the Veteran may have both conditions, the claimed condition is not in his service treatment records.  In addition, there was no evidence of sacroiliac dysfunction on the examination.

Treatment records from Tripler Army Medical Center, dated through October 2010, reveal a diagnosis of herniated lumbar intervertebral disk and lumbar disk degeneration L4-L5.

At a hearing before the undersigned Veterans Law Judge in May 2011 the Veteran's representative reported that the Veteran was noted to have sacroilitis in service and that the condition progressed through the years eventually developing into degenerative disk problems and degenerative joint disease of the lumbar region.  The Veteran indicated that he was receiving care for his back within one year of separation from service at Tripler Army Medical Center.  The Veteran testified that in a February 1988 treatment note at Tripler Army Medical Center it was noted that he had reported that he had been having the same radicular problems since 1984.

The Board finds that entitlement to service connection for a back disorder is not warranted.  The service treatment records do not reveal any diagnosis or treatment for any back disorder.  The Veteran reported in Reports of Medical History that he had left sacroiliac joint pains and recurrent back pain.  However, the Veteran was indicated to have no complications from the pain and that it did not interfere with his jogging.  In addition, Reports of Medical Examination at separation from service revealed the Veteran's back to be normal.

After separation from service, the Veteran was first noted to complain of back pain in June 1987 and that he indicated had been present for the prior year.  Other than the Veteran's statements and the Veteran's report of sciatica since 1984 included in a February 1988 treatment note, there is no evidence of any evidence of any complaint, diagnosis, or treatment for any back disorder prior to June 1987.  Subsequent post service treatment notes reveal that the Veteran was diagnosed with lumbar degenerative disk disease and herniated nucleus puloposus.  The Veteran's post service treatment records also reveal that the Veteran has undergone surgery for his back disorder.  However, the post service treatment records do not provide any opinion associating the Veteran's current back disorder with his active service.

The Veteran has reported that he has had back problems since service and acknowledges that he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran was afforded relevant VA C&P examinations in August 2008, March 2009, and March 2010.  Upon examination in August 2008 the Veteran was noted to report that he was service-connected for a back disorder.  However, the Board notes that the claims file does not reveal that the Veteran has ever been in receipt of service-connected benefits for a back disorder.  After examination in August 2008 the examiner diagnosed the Veteran with lumbar spine degenerative disk disease and herniated nucleus pulposus since 2003 with radicular symptoms after his L5-S1 laminectomy for right radicular symptoms in 1988.  The examiner further reported that "[a]ll these have been determined to be service-connected." (Emphasis added).  However, although the examiner reported that the disabilities had been determined to be service-connected, the examiner did not provide an opinion regarding the etiology of the conditions or any rationale that may support the statement. 

After examination in March 2009 and March 2010, the Veteran was again diagnosed with lumbar spine herniated nucleus pulposis and degenerative disk disease.  The examiners rendered the opinion that the Veteran's back disorder was not caused by or a result of the Veteran's sacroiliac joint condition.  In March 2009 the examiner noted that the Veteran's sciatica could have caused the left sacroiliac pain but that he would have expected the EMG to show some abnormality and the Veteran's EMG was normal.  In March 2010 the examiner noted that the Veteran's service treatment records did not reveal any diagnosis of a back disorder and that the sacroiliac pain was not in the same location as disk pain.  As the examiners in March 2009 and March 2010 provided opinions supported by rationale, the Board finds these opinions to be more probative than the Veteran's reports of back problems and the August 2008 reiteration of the Veteran's reports without rationale by a VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no indication in the claims file, other than the Veteran's statements, that the Veteran's current back disorder may be related to the Veteran's active service.

As the preponderance of the evidence is against a finding that the Veteran's current back disorder is related to the his active service, entitlement to service connection for a back disorder is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Withdrawal

In a rating decision dated in April 2007, the RO reduced the evaluation of the Veteran's service-connected prostate cancer, status post prostatectomy with erectile dysfunction, from 100 percent disabling to 20 percent disabling, effective July 1, 2007.  The Veteran perfected a timely appeal of this reduction.  Subsequently, in a rating decision dated in January 2010, the RO increased the evaluation of the Veteran's prostate cancer, status post prostatectomy with erectile dysfunction, from 20 percent disabling to 40 percent disabling, effective June 23, 2008.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement dated in February 2010 and received in March 2010, the Veteran indicated that the appeal was "met and is satisfied with the increase amount."  Therefore, the appellant has withdrawn the appeal of the issue of entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007, and hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007, and it is dismissed.


ORDER

The Veteran's previously denied claim for service connection for a back disorder is reopened, and to this extent the appeal is granted.

Service connection for a back disorder is denied.

Entitlement to an evaluation in excess of 20 disabling, for the period prior to June 23, 2008, and in excess of 40 percent disabling, for the period beginning June 23, 2008, for prostate cancer, status post prostatectomy with erectile dysfunction, to include the propriety of the rating reduction from 100 percent disabling to 20 percent disabling, effective July 1, 2007, is dismissed.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


